

116 SRES 548 IS: Amending the Standing Rules of the Senate to enable the participation of absent Senators during a national crisis.
U.S. Senate
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 548IN THE SENATE OF THE UNITED STATESMarch 19, 2020Mr. Portman (for himself and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAmending the Standing Rules of the Senate to enable the participation of absent Senators during a national crisis.That 1.Participation of absent Senators during a national crisis Rule XII of the Standing Rules of the Senate is amended by adding at the end the following:5. Senators may use technology that has been approved by the Secretary of the Senate and Sergeant at Arms and Director of the Doorkeepers as reliable and secure to cast their votes from outside of the Senate Chamber if the majority leader or his or her designee and the minority leader or his or her designee determine that an extraordinary crisis of national extent exists in which it would be infeasible for Senators to cast their votes in person. Senators in such circumstance may then cast votes under this paragraph only during the 30-day period beginning on the date on which such determination is made unless such period is renewed by an affirmative vote of three-fifths of the Senators duly chosen and sworn. During such period, Senators participating remotely and using approved technology to cast their votes under this paragraph shall be deemed present for quorum purposes. The determination made under this paragraph shall not rely on any decision of any other branch of the United States Government. The majority leader or his or her designee and the minority leader or his or her designee shall submit at the beginning of the first session of each Congress an order for designees of each caucus in the case of such a crisis..